Citation Nr: 0921562	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-28 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial compensable rating for service-
connected right upper extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1973 to 
January 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision in 
which the RO, in pertinent part, continued a disability 
rating of 20 percent for degenerative disc disease of the 
cervical spine and a December 2005 rating decision in which 
the RO granted service connection for right upper extremity 
radiculopathy and assigned a noncompensable rating.  The 
Veteran has perfected an appeal with respect to both rating 
decisions.  

With respect to the right upper extremity radiculopathy 
claim, because the Veteran has disagreed with the initial 
rating assigned following the grant of service-connection, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board notes that the Veteran, in his August 2008 VA Form 
9, raised a possible claim for entitlement to service 
connection for left upper extremity radiculopathy.  Because 
this matter has yet to be adjudicated by the RO, it is 
referred to the RO for clarification and action deemed 
appropriate.

The issue of entitlement to a compensable initial rating for 
service-connected right upper extremity radiculopathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the cervical spine 
has been manifested by bulges present at the C5-C6 and C6-C7 
levels, normal lordosis replaced by straightening of the 
cervical spine, probably because of muscle spasm, without any 
evidence of ankylosis of the cervical or entire 
spine, forward flexion of no less than 45 degrees without 
pain and combined range of motion of the cervical spine of no 
less than 340 degrees; and his intervertebral disc syndrome 
(IVDS) has not required more than 4 days of prescribed bed 
rest during any twelve-month period.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a; General Rating Formula for renumbered Diagnostic Codes 
5237-5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008), was signed into law 
on November 9, 2000.  Implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

For an increased rating claim, 38 U.S.C.A. § 5103(a) also 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II) that VCAA notice, as required by 38 
U.S.C.A. § 5103(a) (West 2002), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-20.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). VCAA notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Collectively, in letters dated in September 2005, June 2006 
and May 2008, the Veteran was given the notice required by 
the VCAA in increased rating cases to include that required 
by Dingess/Hartman and Vazquez-Flores.  After the Veteran was 
afforded opportunity to respond to the September 2005, June 
2006, and May 2008 notices identified above, the May 2008 
supplemental statement of the case (SSOC) reflects 
readjudication of the claim decided herein.  Hence, while 
some of this notice was provided after the rating action on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or SSOC, is 
sufficient to cure a timing defect).

As to VA's duty to assist the Veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the Veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  All relevant evidence necessary for 
an equitable resolution of the issue remaining on appeal has 
been identified and obtained, to the extent possible.  In 
this regard, the Board notes that, April 8, 2008, the Veteran 
was notified that the VA was unable to obtain and review 
treatment records from North Texas Health Care System, for 
the period of January 1, 2005, to May 20, 2005.  The claims 
file contains written and telephonic efforts to obtain these 
records and all efforts to obtain these records have been 
exhausted; further attempts would be futile.  In an April 
2008 letter, the Veteran stated that he had not had treatment 
from that facility during that time period.  The evidence of 
record includes VA examination reports, VA treatment records, 
private treatment records, and statements from the Veteran 
and his representative.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the notice and development of 
the claim decided herein has been consistent with these 
provisions.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Laws and Pertinent Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2008).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Effective September 26, 2003, the evaluation of diseases of 
the spine are evaluated using the General Rating Formula for 
Diseases and Injuries of the Spine under Diagnostic Code 
5242.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:  

10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height, 

20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 

30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine, and 

100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).   

IVDS is evaluated by one of two alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  Alternatively, IVDS could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).   

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).  

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

Finally, the Board points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
the schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

III.  Analysis

A September 2005 MRI of the cervical spine revealed that 
there was borderline encroachment upon the right neural 
foramina at C6-C7 with no anterior/posterior malalignment.  
Anterior spurs were present and the prevertebral soft tissue 
was normal.  The private physician noted the following 
impression: degenerative cervical spine changes with 
suggestion of encroachment upon the right neural foramina at 
C6-C7.  

An October 2005 MRI of the cervical spine revealed multilevel 
spondylosis.  The normal lordosis was replaced with an S-
shaped curvature, which might be due to spondylosis, muscle 
spasm, or patient positioning.  Edematous spondylotic 
endplate signal was present in C6 and C7.  Cervical cord size 
and signal were normal and there was no cord edema or syrinx.  
The cervicomedullary junction was unremarkable.  There was no 
tonsillar ectopia.  There was no compression at the level of 
foramen magnum and there was no edema in the pre/pasaspinous 
soft tissues. At the C2-C3 level, there was no significant 
bulge or protrusion.  The central canal and the foramina 
appeared normal.  At the C3-C4 level, there was no 
significant bulge or protrusion.  The central canal appears 
borderline at 1cm.  The foramina appeared adequate.  At the 
C4-C5 level, a 3-mm broad-based bulge was present.  The 
central canal appears narrowed measuring 7.8 mm in the 
anteroposterior direction.  The foramina appeared adequate.  
At the C5-6 level, a prominent broad based 4-mm bulge was 
present.  This was accentuated on the right.  The central 
canal was stenotic measuring 8 mm in the anteroposterior 
direction.  Bilateral uncinate joint changes were present.  
The right foramen was narrowed and could account for a right 
C6 radiculopathy.  The left foramen appeared adequate.  At 
the C6-7 level, a 3-4-mm broad-based bulge was present.  The 
central canal was markedly stenotic measuring 5.5 mm in the 
anteroposterior direction.  There was complete effacement of 
the spinal fluid from the cord.  This was an indication of 
the severity of the stenosis.  The foramina were narrowed 
bilaterally due to the bulge and associated uncinate joint 
change.  This could account for bilateral C7 radiculopathy.  
At the C7-T1 level, the central canal was borderline and the 
foramina appeared adequate.  

A VA treatment record dated in July 2007 showed that the 
Veteran complained that he was having chronic neck and back 
pain.  He also reported intermittent tingling and numbness in 
both hands.  Upon examination the Veteran had 2 + pedal 
pulses bilaterally and no pedal edema.  He also had 5 out of 
5 in all motor and sensory tests.  

At an August 2007 VA examination the Veteran complained of 
bilateral upper extremity numbness into his entire hands and 
noted a dull aching sensation in his neck.  He reported no 
relief from Etodolac and reported taking Tylenol PM to aid 
with his sleep as he finds it difficult sleeping due to his 
neck pain and arm numbness.  He reported having had an MRI in 
September 2005, which showed degenerative disc disease of the 
cervical spine at C6-C7 from neuroforaminal encroachment on 
the right.  The Veteran reported no periods of flare-ups.  He 
also denied weakness, bowel or bladder incontinence and the 
use of any braces or assistive devices.  

The Veteran estimated that he had lost a couple of days of 
work in the last year as an apartment maintenance man due to 
his cervical spine problem.  He also reported one episode of 
incapacitation lasting four days, as prescribed by his 
chiropractor.    

On physical examination, the Veteran showed tenderness over 
the C7 spinous process without spasm.  He had full range of 
motion to 45 degrees of forward flexion and extension with 
pain throughout and crepitus throughout.  Right and left 
lateral rotation was to 60 degrees with pain and crepitus 
throughout.  Right and left lateral flexion was to 45 degrees 
with pain throughout.  Straight leg raising was negative to 
90 degrees in a sitting position bilaterally.  Motor strength 
was 5 out of 5 in all muscle groups of both upper extremities 
with giveway weakness of the wrist extensors and flexors.  
Reflexes were 2+ in the brachioradialis, biceps, and triceps 
bilaterally.  Sensation was intact to sharp dull in all 
dermatomes of both upper extremities.  The only additional 
limitation following repetitive use was increased pain with 
no further loss of motion than exhibited during the 
examination.  There were no flare-ups and there was no effect 
of incoordination, fatigue, weakness, or lack of endurance on 
his spine function.  

The Veteran was diagnosed with degenerative joint disease and 
degenerative disc disease of the cervical spine, with an MRI 
showing right neuroforaminal encroachment.  There was no 
evidence of a radiculopathy during the examination.  

A VA progress note dated in November 2007 shows that the 
Veteran complained that the Etolodac he was taking was not 
working.  He complained of shoulder, neck, and low back pain 
for the last 30 years.  He reported no recent trauma but 
stated that the pain had been gradually getting worse.  

Upon examination, there were no focal motor or sensory 
deficits.  In the neck, there was no tenderness but there was 
discomfort with the movements.  There was no motor weakness 
in the arms.  The Veteran was able to perform all shoulder 
movements but complained of discomfort with the movements.  
An MRI of the cervical spine revealed degenerative changes 
from C4 to C7 with narrowing disc spaces.  The normal 
lordosis was replaced by straightening of the cervical spine, 
probably because of muscle spasm.  There was minimal 
uncovertebral spurring at C4-C5 and C5-C6.  

Considering the pertinent evidence, in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's degenerative disc disease of the 
cervical spine is not warranted.  

The October 2005 MRI revealed that the normal lordosis was 
replaced with an S-shaped curvature, which may be due to 
spondylosis, muscle spasm, or patient positioning.  At the 
C5-C6 level, a prominent broad based 4-mm bulge was present 
and at the C6-C7 level, a 3-4-mm broad-based bulge was 
present.  Additionally, a VA treatment record dated in 
November 2007 showed that the normal lordosis was replaced by 
straightening of the cervical spine, probably because of 
muscle spasm.  
Although the Veteran had full range of motion of the cervical 
spine, the above spinal symptoms warrant a 20 percent rating 
under the current rating criteria.  Specifically, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis reversed 
lordosis, or abnormal kyphosis warrant a 20 percent rating.  
See Diagnostic Code 5242.  

However, the Veteran has not shown, at any time during the 
pendency of this appeal, to have favorable or unfavorable 
ankylosis of the cervical spine; or forward flexion of the 
cervical spine less than 45 degrees or combined range of 
motion of the cervical spine less than 340 degrees, to 
warrant either a 30, 40, 50, or 100 percent rating.  

The evidence of record does not show that the Veteran 
experienced additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use during flare-ups, thus the Board finds that a 
higher rating, in addition to applying the schedular 
criteria, is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  

Additionally, the Board has considered a rating under the 
Formula for Rating IVDS Based on Incapacitating Episodes.  
However, the evidence of record shows that the Veteran's 
symptoms do not meet the criteria for a compensable rating.  
The Board notes that, during the time period in issue, the 
record did not show that the Veteran had incapacitating 
episodes of IVDS having a total duration of at least one week 
during the past twelve months.  At his August 2007, VA 
examination, the Veteran estimated that he had lost a couple 
of days of work in the past year due to his cervical spine 
problem.  He also reported one episode of incapacitation 
which lasted four days.  In order to warrant a 10 percent 
rating, incapacitating episodes must have a total duration of 
at least one week but less than two weeks during the past 
twelve months.  

It is clear from the clinical findings that the evidence of 
record does not establish entitlement to a higher, 30 
percent, rating during the pendency of this appeal.  This is 
so because the Veteran's symptoms never approximated the 
requirements for a 30 percent rating under the current rating 
criteria.  In light of the above, the Board finds that staged 
ratings pursuant to Hart are not warranted.  Hart, 21 Vet. 
App. 505.    

Consequently, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
Veteran's cervical spine disability.  For that reason, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the cervical spine is denied.  





REMAND

In his Appellant's Brief, dated May 2009, the Veteran's 
representative requested that the Veteran be afforded a VA 
examination in order to determine the current severity of his 
right arm disability.  There is no evidence that the Veteran 
has been given a separate neurological examination to 
ascertain the nature of any neurological symptoms associated 
with right arm radiculopathy.  The Board notes that the RO 
did request that the Veteran be scheduled for a peripheral 
nerve examination; however, it does not appear, from the 
record, that the examination ever took place.  In light of 
the above, the Board has determined that a VA examination is 
warranted in order to fully and fairly evaluate the Veteran's 
claim for a compensable rating for his right arm disability.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if record before the Board 
contains insufficient medical information for evaluation 
purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination in order to 
determine the nature and extent of his 
right upper extremity radiculopathy.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. 

All appropriate tests deemed necessary 
(to include x-rays, electromyography 
(EMG), and nerve conduction studies 
(NCS)) and studies deemed necessary 
should be accomplished (with all findings 
made available to each examiner prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should identify, and comment 
on the existence, frequency or extent of, 
as appropriate, all neurological symptoms 
associated with the Veteran's 
degenerative disc disease of the cervical 
spine.  The examiner should delineate 
which nerves may be involved and describe 
the severity of any neurological 
symptoms, specifically, whether such 
symptoms are mild, moderate, or severe.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue remaining on 
appeal, on a schedular and extraschedular 
basis, if warranted, in light of all 
pertinent evidence and legal authority, 
to include consideration of whether 
"staged ratings," pursuant to the Hart 
decision, cited to above, are warranted.  
If the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative an appropriate SSOC.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


